Third District Court of Appeal
                               State of Florida

                      Opinion filed November 10, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1956
                      Lower Tribunal No. F13-13911
                          ________________


                         Raishawn Robinson,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Jose L.
Fernandez, Judge.

     Carlos J. Martinez, Public Defender, and James Odell and Susan S.
Lerner, Assistant Public Defenders, for appellant.

      Ashley Moody, Attorney General, and Sonia Perez, Assistant
Attorney General, for appellee.


Before FERNANDEZ, C.J., and MILLER, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.